—Judgment unanimously affirmed. Memorandum: Under the circumstances of this case, County Court did not abuse its discretion in denying defendant youthful offender treatment (see, People v Cruickshank, 105 AD2d 325, 333-336, affd sub nom. People v Dawn Maria C., 67 NY2d 625), and we decline to exercise our interest of justice jurisdiction to grant such treatment (see, People v Gaziano [appeal No. 1], 219 AD2d 870; cf., People v Shrubsall, 167 AD2d 929, 930). Furthermore, we conclude that the imposition of an indeterminate term of incarceration of 2Vs to 7 years upon defendant’s conviction of burglary in the third degree is neither unduly harsh nor severe. (Appeal from Judgment of Cayuga County Court, Corning, J. — Burglary, 3rd Degree.) Present — Denman, P. J., Lawton, Wesley, Balio and Davis, JJ.